Citation Nr: 1008107	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the Veteran's application to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD), and denied the Veteran's claim for a 
nonservice-connected pension.  The Veteran filed a timely 
Notice of Disagreement (NOD) in October 2008, specifically 
limiting her appeal to the denial of her application to 
reopen a claim for service connection for PTSD.  As such, the 
Veteran's claim for a nonservice-connected pension is not in 
appellate status and, therefore, is not before the Board.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  
Subsequently, in May 2009, the RO provided a Statement of the 
Case (SOC), granting the Veteran's application to reopen her 
claim for PTSD, but denying the reopened claim.  

Regardless of the RO's action regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996) (finding that the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

The Veteran did not request a hearing before the Board.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An April 1997 decision of the Board of Veterans' Appeals 
denied the Veteran's original claim for service connection 
for PTSD.

2.  Some of the evidence received since the last final 
decision of record regarding the Veteran's claim for 
entitlement to service connection for PTSD was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

Analysis

Historically, the Veteran's claim for service connection for 
PTSD was denied by the RO in a rating action of January 1996 
and by the Board in a merits decision issued in April 1997.  
The Veteran's central contention is that she developed PTSD 
as a result of an in-service sexual assault.  In its April 
1997 decision, the Board noted that the record of evidence 
contained only a single affirmative diagnosis of PTSD, and 
found that this diagnosis was outweighed by an October 1995 
VA examination report, indicating a diagnosis of dysthymia.  
The Veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  A claim, however, on which there is 
a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Moreover, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997)), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made 
in the "context of discussing PTSD diagnoses other than 
those arising from personal assault."  Patton, 12 Vet. App. 
at 280.  As to personal-assault cases, the Court noted that 
the VA had provided for special evidentiary development 
procedures, "including interpretation of behavior changes by 
a clinician and interpretation in relation to a medical 
diagnosis."  Id.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

As noted above, in April 1997, the Board denied the Veteran's 
initial claim for service connection for PTSD, based on the 
lack of an affirmative diagnosis for this disorder.  As such, 
for evidence to be new and material, it would have to tend to 
show otherwise, i.e., that the Veteran had such a diagnosis.  

Reviewing the evidence submitted since April 1997, in VA 
treatment records dated from March 2007 through November 
2007, various examiners consistently diagnosed the Veteran as 
having PTSD, to include as a result of military sexual 
trauma.  

When taken at face value, as is required when determining 
solely whether to reopen a previously denied claim, the Board 
finds that this evidence relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
evidence is new and material and the claim of entitlement to 
service connection for PTSD must be reopened.


ORDER

The appeal seeking to reopen a claim of service connection 
for PTSD is granted.


REMAND

The Board finds that additional development is required 
before the appeal is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  

As noted above, there is sufficient evidence of record to 
confirm that the Veteran currently has been diagnosed as 
having PTSD and, as such, the claim for service connection 
for PTSD may be reopened.  As the evidence, however, 
indicates that the has been diagnosed with other mental 
disorders, including dysthymia, and the Veteran claims to 
have experienced psychiatric symptomatology as a result of 
service, the Board finds that the claim should be 
reclassified as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In an August 2008 VA treatment record, the Veteran indicated 
that she was awarded Social Security Disability benefits.  In 
a September 2008 VA treatment record, the Veteran reported 
that she was awarded Supplemental Security Income benefits.  
The Veteran's claims file, however, currently does not 
contain any Social Security Administration (SSA) 
administrative decision(s) or the underlying medical records 
SSA used in making its decision(s).  Moreover, it does not 
appear that the RO contacted the SSA in order to incorporate 
its records into the claims file.  The Board notes that the 
VA has a duty to obtain SSA records when it has actual notice 
of such an application.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Because the record does not disclose the nature of the 
Veteran's SSA claims, the Board cannot state that a 
reasonable possibility does not exist to indicate that 
obtaining these records would aid the Veteran in 
substantiating her claim.  See 38 U.S.C.A. § 5103A(a)(2).  
Accordingly, the AMC/RO must contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

The Board notes that the Veteran's claim of service 
connection for PTSD is based on her allegations of sexual 
assault in service.  During her active service, she contends 
that she was raped either late 1967 or early 1968 by a 
Marine.  She further contends that she did not report this 
incident or seek medical treatment after the incident.  

In such instances, the Board notes that VA regulations 
provide that alternative evidence, such as behavior changes 
that occurred at the time of the incident, might still 
establish that an in-service stressor incident occurred.  
Examples of behavior changes that might indicate a stressor 
include: a request to be transferred to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3); 
see also VA Adjudication Procedure Manual M21-1MR (M21-1MR), 
Part IV, regarding personal assault.  VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  Further, the M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

As this matter must be remanded, the Board will allow the 
Veteran one final opportunity to provide information 
regarding her stressors to allow for corroboration.  The 
Board notes that the Veteran should, if possible, provide 
more information regarding the exact date of the assault to 
determine if corroboration might be possible by a review of 
her service treatment and personnel records, and any records 
procured from SSA.  Moreover, the Veteran should again be 
given an opportunity to provide lay statements from other 
individuals, if any, whom she told about the attack at or 
around the time of the incident.  

Finally, as the objective medical evidence indicates 
diagnoses of disorders other than PTSD and the Veteran claims 
the existence of a psychiatric disorder related to service, 
the Board finds that the Veteran's claim must be remanded in 
order to determine if the Veteran has any mental disorder 
related to service.  See Clemons, 23 Vet. App. 1.  In order 
to aid in this determination, the Board finds that the 
Veteran should be afforded a psychiatric examination to 
determine the etiology of any current psychiatric disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting the 
need for an examination when the evidence, in part, indicates 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO must provide the Veteran 
with an additional opportunity to provide 
details regarding her alleged stressor.  
The AMC/RO must provide notice requesting 
specific details of the in-service 
stressful incident(s) from the Veteran, 
including the following:  date(s), 
place(s), unit of assignment at the time 
of the event(s); description of the 
event(s); and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  The notice must ask the 
Veteran to, at a minimum, indicate the 
location and approximate time (a 2-month 
specific date range) of the stressful 
event(s) in question, and the unit of 
assignment at the time the stressful 
event occurred.  The notice should inform 
the Veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.  The notice must comply with 
regulations regarding requests for 
information regarding stressors arising 
from sexual assault.  The AMC/RO must 
allow sufficient time for the Veteran to 
comply with this request for further 
information.  After this is accomplished, 
any stressor for which there is 
sufficient detail to attempt 
corroboration should be sent to the 
United States Army and Joint Records 
Research Center (JSRRC) for the purpose 
of corroborating such in-service 
stressors.  All responses to the stressor 
corroboration request, to include 
negative responses, should be included in 
the claims file.

3.  The AMC/RO must contact SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA relied upon in making its 
decision(s).

4.  Even if a claimed stressor is not 
deemed by the AMC/RO to be 
corroborated, following the above 
action, the AMC/RO should afford the 
Veteran a VA psychiatric examination to 
determine whether she has any 
psychiatric disorder related to 
service, to include PTSD due to a 
claimed stressor.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  The claims 
folder must be made available for the 
examiner's review.  The examiner is 
asked to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran has PTSD 
consistent with the American 
Psychiatric Association 's Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV) as a result of a 
claimed stressor.  If PTSD is not 
diagnosed, the examiner should explain 
the rationale.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran has a 
psychiatric disorder other than PTSD 
that began during service or is 
otherwise etiologically linked to any 
in-service event.  

5.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran and her 
representative must be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


